To vacate an order continuing a railway company in possession, pending proceedings instituted to condemn a crossing, where proceedings under a former petition had been had and the company had taken forcible possession and built a crossing; the proceedings had been removed to the Circuit Court and finally to the Supreme Court, and before the matter had been determined a new ptition was filed and an order obtained permitting the occupancy of the crossing during the pendency of the latter proceeding.
Granted November 17, 1886.